DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7-26-2020 have been fully considered but they are not persuasive.
Applicant begin the arguments by disclosing “besides text keywords being used as description information of the monitored entity, picture is also used as the description information of the monitored entity, the text and image recognized from each frame of video are compared respectively with the keywords and the picture, and then it is able to determine whether the video matches with the monitored entity”; the examiner points that applicant is bringing in the arguments details which are not claimed; first, parent claims do not require “recognized from each frame of video”, applicant is presenting argument for claims 5 and 14, which is disclosed by Zhang; second, the method and device obtains and compare the image/picture, what the picture may or may not describe would be an interpretation of the image/picture and will not change or modify the method and device in a meaningful way. For example, by taking a picture of a flower or a dog will not make the camera any different. The examination will focus on what the method and device is doing.
In view of the argument “Mosley fails to teach or suggest at least the "comparing a recognized image of the image information recognition with the picture for describing the monitored entity" as defined in amended claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of record relies in the combination of Mosley in view of Iwamoto.
Regarding Iwamoto, applicant submits: “It is respectfully submitted that, even following the Examiner's reasoning, at least the limitation "comparing a recognized image of the image information recognition with the picture for describing the monitored entity" in claim 1 is not taught or suggested by Iwamoto”; because, “One skilled in the art would know that, a database of faces includes a large number of non-specific face data”. The examiner’s position is that one of the ordinary skills in the art would not arrive to so many assumptions, unless a desired outcome it is already preferred. A database of faces may or may not include a large number of data and the data may be face specific or non-specific face; at the end that will depend on how many faces want to be recognized which the claim does not exclude even in the case that if it were more than one.
As to the argument “even following the Examiner's assertion, Iwamoto discloses implicitly comparing a human face from a digital image or a video frame against a database of faces, which is still different from "comparing a recognized image of the 
Applicant submits: “Nowhere of Iwamoto recites or suggests that a compared object includes an image or picture. Therefore, although it is recited in Iwamoto that content is subjected to a recognition technology to acquire the people and objects, there is no description or suggestion about comparison of a known specific picture/image with recognized people or object. Therefore, Iwamoto fails to teach or suggest at least the limitation "comparing a recognized image of the image information recognition with the picture for describing the monitored entity", as defined in claim 1”. The examiner’s position as indicated in the prior office action is that lwamoto and the present application are doing face recognition or as described by the applicant face comparison that Kaspersky define as “Facial recognition is a way of identifying or confirming an individual's identity using their face. Facial recognition systems can be used to identify people in photos, videos, or in real-time” or by Wikipedia as “A facial recognition system is a technology capable of matching a human face from a digital image or a video frame against a database of faces”; thereby, by definition Iwamoto recites and suggests that a compared object includes an image or picture.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-4, 8-10, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley 20170286541 in view of Iwamoto 20080250452.

As to claim 1, Mosley discloses a method for obtaining video public opinions (see abstract; par. 0004, 0015), wherein the method comprises: 
obtaining an information source and description information of a monitored entity; wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity and a picture [OCR] for describing the monitored entity (see par. 0167-0168, 0175); obtaining real-time stream data from the information source (see par. 0077-0078, 0203);
for each video in the real-time stream data, performing text information recognition and image information recognition [OCR] for the video (see par. 0169-0175);
comparing recognized text of the text information recognition with the keyword for describing the monitored entity;
determining that the video matches with the monitored entity in response to determining that: the recognized text comprises the keyword for describing the monitored entity, or the recognized image comprises an image in the picture for describing the monitored entity (see par. 0004, 0162-0175), and
generating and storing public opinion information corresponding to the video if the video matches with the monitored entity (see par. 0176-0178). The picture or image in Mosley include characters for describing the monitored entity, if it’s going to be interpreted that the picture is non-text then lwamoto discloses obtaining an information source and description information of a monitored entity; wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity and a picture for describing the monitored entity; obtaining real-time stream data from the information source; for each video in the real-time stream data, performing text information recognition and image information recognition for the video; comparing a recognized image of the image information recognition with the picture for describing the monitored entity; determining that the video matches with the monitored entity in response to determining that: the recognized text comprises the keyword for describing the monitored entity, and/or the recognized image comprises an image in the picture for describing the monitored entity, and generating and storing public opinion information corresponding to the video if the video matches with the monitored entity(see par. 0081, 0089-0090, 0092). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more extensive view of the public opinion.
As to claims 3 and 12, Mosley does not clearly disclose a picture for describing the monitored entity. In an analogous art, Iwamoto discloses wherein the picture for describing the monitored entity comprises a person image including the person’s face, and the performing image information recognition comprises performing person image information recognition (see par. 0081, 0089-0090). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more extensive view of the public opinion.

As to claims 4 and 13, Mosley does not clearly disclose a logo for describing the monitored entity. In an analogous art, Iwamoto discloses wherein the picture for describing the monitored entity comprises a logo [object], and the performing image information recognition comprises performing logo [object] information recognition (see 
As to claim 8, Mosley discloses the method according to claim 1, wherein before generating and storing the public opinion information corresponding to the video, the method further comprises: determining whether the public opinion information corresponding to the video is already stored; if yes, merging the public opinion information corresponding to the video with the already-stored public opinion information; if no, generating and storing the public opinion information corresponding to the video (see par. 0183).
As to claim 9, Mosley discloses the method according to claim 1, wherein the generating and storing the public opinion information corresponding to the video comprises: generating and storing the public opinion information corresponding to the video according to a predetermined information structuring format [please note that in addition of Mosley disclose the limitation, the above limitation is an inherent limitation since it is required a predetermined information structuring format in order to access the information] (see par. 0163).
Regarding claims 10 and 17-18, they are the corresponding device claims of method claims 1 and 8-9. Therefore, claims 10 and 17-18 are rejected for the same reasons as shown above.
Regarding claim 19 is the corresponding computer-readable storage medium claims of method claim one. Therefore, claim 19 is rejected for the same reasons as shown above.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of wamoto as applied to claims 4 and 13 above, and further in view of Zhang 20140237576.

As to claims 5 and 14, Mosley discloses performing text information recognition for the video comprises respectively recognizing text information existing in the picture of the video (see par. 0175). Mosley does not clearly discloses performing person recognition. In an analogous art, wamoto discloses performing person image information recognition for the video comprises: performing person image information recognition of picture in the video; the performing logo information recognition for the video comprises: performing logo information recognition of picture in the video (see par. 0081, 0089-0090). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more complete view of the public opinion. The previous 
As to claims 6 and 15, Mosley discloses the method according to claim 5, wherein text information existing in the picture comprises: caption and barrage [using OCR as described in the specification] (see par. 0175).
As to claims 7 and 16, Mosley discloses the method according to claim 5, wherein the performing text information recognition for the video comprises: recognizing audio information in the video into text information (see par. 0004, 0008, 0164, 0171, 0175).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Iwamoto as applied to claims 4 and 13 above, and further in view of Kazan 20120151383.

As to claim 21, Mosley discloses the method according to claim 1, wherein the information source comprises multiple different information sources (see par. 0070-
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2645